tcmemo_2009_8 united_states tax_court john t and sherri s atchison petitioners v commissioner of internal revenue respondent docket no 249-07l filed date robert doran grossman jr for petitioners wesley j wong for respondent memorandum opinion holmes judge john and sherri atchison didn’t file their tax returns between through and eventually found themselves owing dollar_figure when the commissioner came to collect they offered to compromise this rather large liability for a little less than three cents on the dollar the commissioner rejected their offer because he concluded that they could pay much more or in irs jargon that their account had a higher reasonable collection potential of dollar_figure in reaching that conclusion he disallowed expenses that the atchisons say were perfectly reasonable the commissioner says he was just following guidelines we must decide whether he abused his discretion by doing so background both atchisons are business owners john owns atchison welding a construction and welding company sherri is a manicurist with her own company called atchison services they’ve managed to do well together--in he made a gross_profit of around dollar_figure and she took home dollar_figure but they neglected to file tax returns from through the commissioner caught up with them and filed substitutes for returns sfrs computing their tax_liability this prompted the atchisons into discussions with the irs and in date the atchisons signed a form_4549 income_tax examination changes agreeing that the commissioner could collect unpaid tax for all five years they then timely filed their tax_return but failed to withhold enough leaving themselves with another tax bill that they didn’t pay in date the commissioner notified them that he intended to levy on their property to collect all their unpaid taxes for the atchisons hired a lawyer and asked for a collection_due_process cdp hearing the atchisons can’t challenge the amount of their tax_liability at least from because they agreed to its assessment but section does give them the right to ask for a hearing where they can offer alternatives to having the irs seize their property such as an offer-in-compromise oic or an installment_agreement the atchisons wanted a fresh_start and to get one they offered to compromise their tax debt for the irs to even consider such an offer though taxpayers have to be current in their filings and on track to pay their future taxes as they come due the appeals officer conducting the hearing was skeptical he noted that although the atchisons’ tax_return wasn’t yet due the couple had not made any estimated_tax payments at all and he warned them that they had better do so for and the atchisons responded by submitting another compromise offer that swept in their tax debt too but they did also include their estimated_tax payments for the appeals officer concluded that this put them into compliance and filed their oic for processing as an oic based on doubt as to collectibility the atchisons were claiming that they didn’t have enough assets to fully pay their tax debt and their oic proposed to settle what was by then a debt of dollar_figure for only unless otherwise noted all section references are to the internal_revenue_code and rule references are to our rules_of_practice and procedure dollar_figure in preparing their oic the atchisons filled out forms b collection information statement for businesses for both the welding and manicure businesses the expenses that they listed on these forms are central to this case the key is the atchisons’ claim for a depreciation expense of dollar_figure for equipment used in the welding business of this amount dollar_figure was a section expense for a pickup truck and a welder that john bought in the remaining dollar_figure was a depreciation expense for a welding truck the atchisons also claimed a dollar_figure transportation expense and a monthly dollar_figure other expense the appeals officer reviewed the oic and wrote the atchisons’ lawyer that he was unable to accept it because it was so much lower than what he calculated the atchisons’ reasonable collection potential rcp to be calculation of the rcp is complicated but its result is easy to understand--it’s the irs’s estimate of how much a taxpayer can pay from a combination of his income and the immediately realizable value of his property the appeals officer handling the atchisons’ case computed their future income by using their actual income in sec_179 allows a taxpayer in some circumstances to deduct the entire cost of a capital_asset in the year in which he puts it into service rather than depreciating the cost over time mr atchison’s income dollar_figure schedule c income disallowed depreciation and sec_179 deduction big_number ______ big_number big_number mrs atchison’s income total annual income big_number monthly income big_number the appeals officer then subtracted expenses from income he allowed all the expenses that they had listed on their forms 433-b except for a part of their transportation expense which is no longer at issue and the depreciation expense the appeals officer even allowed higher housing and tax expenses than the atchisons had claimed on the form 433-a collection information statement for wage earners and self-employed individuals subtracting expenses from gross_income the appeals officer computed their monthly net_income to be dollar_figure following the guidance of the internal_revenue_manual irm he multiplied this monthly income by to compute the atchisons’ future income that would be available to pay their tax debt see irm pt a date the appeals officer computed the second component of the atchisons’ rcp their equity in property that could be sold by using those assets’ quick sale value qsv which the irm generally defines a sec_80 percent of fair_market_value fmv id pt date the atchisons’ equity assets house chevrolet us bank checking gmc community bank checking total qsv encumbrance net equity dollar_figure dollar_figure --- big_number big_number --- --- --- --- dollar_figure big_number fmv dollar_figure big_number big_number big_number big_number big_number big_number the appeals officer then added the atchisons’ future income to their net equity and computed an rcp of dollar_figure the appeals officer didn’t include the value of the couple’s house in determining rcp since the remaining mortgage debt was more than the house’s quick sale value see id pt date he also either overlooked or generously excluded from his calculation a dollar_figure account receivable he also didn’t consider the value of the welder as an asset this isn’t surprising--the atchisons hadn’t listed it as an asset on their collection information forms the atchisons gave the appeals officer only a schedule c profit or loss from business showing their total depreciation expense not a list of any although irm pt dollar_figure date considers accounts_receivable as assets it does allow a discounted value to be used for accounts_receivable that may be difficult to collect id pt a date but the appeals officer didn’t consider the value of the account receivable at all--at least it’s not listed in his table calculating the atchisons’ rcp specific depreciable assets the commissioner learned the specifics only from the atchisons’ papers in this case no matter--even without knowing what the atchisons were taking a sec_179 deduction for the appeals officer would have disallowed it because the irm tells him to disallow depreciation or any item listed on form_4562 depreciation and amortization which includes sec_179 deductions in calculating an rcp irm pt date the appeals officer gave the atchisons more time to submit an amended oic when they didn’t he rejected their oic and issued a notice_of_determination sustaining the levy the atchisons appealed and trial was set to begin in las vegas where they resided when they filed their petition the parties then submitted the case for decision on cross-motions for summary_judgment discussion summary_judgment is appropriate where it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b fla including the other depreciable assets--the welding and pickup trucks--in the rcp calculation may have been contrary to irm part date which exhorts appeals officers to make adjustments to taxpayers’ rcp when those assets are essential for the production_of_income the atchisons didn’t raise this issue though so we deem it conceded see rule b 114_tc_176 peach corp v commissioner 90_tc_678 the parties don’t dispute the facts the commissioner contends and the atchisons agree that he was just applying the irm in disallowing the atchisons’ depreciation expenses the crux of this case is the appeals officer’s disallowance of the atchisons’ dollar_figure depreciation expense he added this expense back to the atchisons’ income increasing their monthly income and thus their rcp the atchisons argue that the irm guideline telling him to do so is inconsistent with the code because the code itself recognizes depreciation as an expense see sec_167 sec_168 sec_179 by not allowing depreciation expenses in computing an rcp the atchisons argue the commissioner based his determination sustaining the levy on an illegal guideline and relying on an illegal guideline is necessarily an abuse_of_discretion because it would be an error of law this is a difficult argument sec_7122 gives the commissioner a very wide discretion providing that he may compromise tax_liabilities and authorizing him to establish guidelines for the irs to determine whether an offer-in- compromise is adequate and should be accepted sec_7122 d sec_7122 was amended by the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 a b d 120_stat_362 by telling the commissioner and not the courts to develop guidelines congress is telling us to give him a very wide range of discretion we have already recognized in other cases that it’s within the commissioner’s power to exclude some expenses for the rcp computation for example we’ve upheld the commissioner’s discretion to disallow housing_expenses that are higher than those allowable under the irm’s standards schulman v commissioner tcmemo_2002_129 we’ve also affirmed the commissioner’s disallowance of conditional expenses under the irm etkin v commissioner tcmemo_2005_245 we’ve also noted many times that though the irm doesn’t have the force of law it is persuasive authority 127_tc_75 and the result is that we’ve generally upheld appeals officers’ determinations of whether to accept an oic as reasonable when they’ve followed the irm we seem to have overturned the commissioner’s oic rejections--where he followed the irm--only twice harris v commissioner tcmemo_2006_ where there were two oics submitted and an appeals officer failed to conduct an independent review of the taxpayer’s financial information and prepare a financial analysis as the code requires and blosser v commissioner tcmemo_2007_323 conditional expenses are expenses the commissioner takes into account in calculating payments under an installment_agreement they’re called conditional because the commissioner allows them only if doing so wouldn’t interfere with a taxpayer’s ability to pay his entire tax debt in less than five years irm pt date where we rejected the commissioner’s decision not to accept an oic because he failed to properly conduct the analysis required by sec_6330 we’ve even affirmed the commissioner when his rejection of an oic foreseeably resulted in substantial hardship to taxpayers see 124_tc_165 affd 454_f3d_782 8th cir and we will uphold the commissioner again here our most important reason is that the atchisons offered less than cents on the dollar to compromise their tax_liability which is far less than the rcp we routinely uphold rejections of oics when the amount offered is so much lower than the rcp lemann v commissioner tcmemo_2006_37 we’ve also held that the commissioner doesn’t abuse his discretion by rejecting an oic that bore no relationship to the taxpayer’s own calculations of his ability to pay mcdonough v commissioner tcmemo_2006_234 that’s what was going on here--even subtracting the disallowed depreciation expense from the atchisons income leads to an rcp of dollar_figure still far more than the atchisons’ offer we do recognize that reasonable minds can differ on some of the numbers that go into calculating an rcp for example in lloyd v commissioner tcmemo_2008_15 two irs employees reviewing slightly different oics made different determinations on what lloyd’s rcp was we held that the appeals officer didn’t abuse his discretion in basing his determination on the second rcp calculation rather than the first since the second was based on the irm’s guidelines we noted there that even if the appeals officer had been wrong in relying on the second rcp calculation he wouldn’t have abused his discretion because the taxpayer was offering less than either rcp we likewise held in carter v commissioner tcmemo_2007_25 that even when the commissioner goofed in calculating the rcp--looking at income for the next months instead of the next 48--he did not abuse his discretion because the taxpayer’s offer was far less than even the correctly calculated rcp but the commissioner’s reasonableness is not grounded only in the harmlessness of any error he might have made we think he was completely reasonable in excluding the atchisons’ depreciation and sec_179 expenses from his calculation of their rcp though he excluded these expenses in his calculations it’s not as if he ignored the reality that old used_property is worth less than when it was new--he bases a taxpayer’s net equity on a depreciable asset’s fmv and fmv includes a discount reflecting economic depreciation if not tax- accounting depreciation this use of fmv instead of for example replacement value in calculating net equity lowers the rcp so we conclude the commissioner’s general exclusion of depreciation is reasonable the commissioner is also correct that the atchisons did not identify the depreciated_property as business property on their forms 433-b the dollar_figure welder makes no appearance on any form and the two trucks allegedly used for welding are listed on the form 433-a as personal_property depreciation is not allowed for personal_property even in calculating taxes much less for purposes of an oic sec_167 and failure to include the welder on any form effectively precluded the appeals officer from investigating whether the atchisons equity in the welder would increase their rcp the atchisons say that expensing the welder in meant they were right to leave it off the form 433-b this is patently wrong if a taxpayer still owns an item that could be sold to raise money to pay a tax_liability it could possibly increase his rcp we can’t fault the appeals officer for refusing to consider depreciation in the rcp when the atchisons didn’t tell him what it was they were depreciating finally we note that the appeals officer told the atchisons that they needed to increase their offer and kept an open mind to another offer the record shows that he even kept an open mind to the possibility that they could persuade him to change his calculation of their rcp see samuel v commissioner tcmemo_2007_312 as we’ve already noted he also allowed some expenses that were higher than the atchisons even requested he coupled this openmindedness with a deadline to respond and even though the atchisons let that deadline expire without increasing their offer the appeals officer still waited another week to close the case so the atchisons had ample opportunity to submit a new oic or to provide more documentation to change the appeals officer’s mind but chose not to they also proposed no other collection alternatives so the commissioner had no less intrusive means to consider having exercised his discretion reasonably an appropriate order and decision for respondent will be entered
